IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: February 06, 2019.

                                                                     ________________________________________
                                                                                CRAIG A. GARGOTTA
                                                                        UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________


                                    UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF TEXAS
                                          SAN ANTONIO DIVISION


In Re:                                                                                                         Chapter 13
Andrea Nicole Benavides
Debtor(s)                                                                                          Case No. 18-52638 G



                            ORDER CONFIRMING THE DEBTOR'S CHAPTER 13 PLAN
    A hearing having been held pursuant to 11 U.S.C. §1324, no timely objection to confirmation having been filed, the
Trustee having recommended confirmation;

    IT IS ORDERED THAT:

         1.    The Plan as filed on January 21, 2019 is confirmed, except as to the following modifications:
               N/A
          2. The Plan, as confirmed, may be extended to 60 months for cause shown if the applicable commitment
          period is 36 months.

          3. Allowance of Attorney Fees: MALAISE LAW FIRM has requested fees of $3,600.00 of which $1,000.00
          was paid to Counsel prior to filing the petition . The balance of $2,600.00 shall be paid by the Trustee pursuant
          to the Plan.
                                                             ###
Prepared By:
MARY K. VIEGELAHN
CHAPTER 13 TRUSTEE
10500 Heritage Blvd, Ste. 201
San Antonio, TX 78216
(210) 824-1460 fax:(210) 824-1328




                                                       Page 1 of 1
